IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOHN STEVEN OLAUSEN,                                 /No. 69576
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent
                JOHN STEVEN OLAUSEN,                                   No. 69652
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent
                JOHN STEVEN OLAUSEN,                                   No. 69653

                              vs.
                                  Appellant,                                       FILED
                THE STATE OF NEVADA,                                                 APR 0 1 2016
                                  Respondent


                                      ORDER DISMISSING APPEALS

                            These are pro se appeals from district court orders denying a
                motion for appointment of counsel, directing entry of judgment of
                conviction as to Counts II and III, denying a motion to reconsider and to
                amend order, granting State's motion to correct clerical error, denying a
                cross-motion to correct clerical error, and the judgment of conviction as to
                counts II and III entered May 27, 2015, nunc pro tunc to December 14,
                1979. Second Judicial District Court, Washoe County; Connie J.
                Steinheimer, Judge.
                            Our review of these appeals reveals jurisdictional defects.
                Specifically, the orders denying a motion to appoint counsel, directing
                entry of judgment of conviction, denying a motion to reconsider and amend
                order, and granting motion to correct clerical error and denying cross-
                motion to correct clerical error are not substantively appealable.     Castillo
SUPREME COURT
        OF
     NEVADA


(0) I947A
                 v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990) (right to appeal is
                 statutory; where no statute or court rule provides for an appeal, no right to
                 appeal exists); Phelps v. State, 111 Nev. 1021, 1022, 900 P.2d 344, 345
                 (1995) (no statute or court rule provides for an appeal from an order
                 denying a motion for reconsideration). To the extent that appellant
                 appeals from the judgment of conviction entered on May 27, 2015, the
                 notice of appeal is untimely filed." An order entered nunc pro tune has
                 retroactive effect to the date specified, which is December 14, 1979, in this
                 case. An untimely notice of appeal fails to vest jurisdiction in this court.
                 Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944 (1994). Accordingly, we
                 lack jurisdiction to consider these appeals, and we
                             ORDER these appeals DISMISSED.'


                                                                       J.
                                          Douglas



                                                              Gibbo24‘-.41.1

                       'Appellant has already appealed from the validity of his guilty plea
                 in Wilson v. State, 99 Nev. 362, 664 P.2d 328 (1983), and the guilt-phase of
                 the proceedings was final with the conclusion of his direct appeal
                 proceedings and the expiration of the period to seek a petition for
                 certiorari to the Supreme Court. Entry of a new judgment of conviction is
                 not intended to serve as a basis for a second direct appeal, which is not
                 permitted, or to restart the clock to file a post-conviction petition for a writ
                 of habeas corpus in view of the fact that appellant has already litigated or
                 had an opportunity to litigate the guilt phase of his conviction over the
                 decades since his conviction was final.

                      'In light of this order, the pro se motions to consolidate appeals filed
                 in Docket Nos. 69652 and 69653 are denied as moot.

SUPREME COURT
        OF
     NEVADA

                                                        2
(0) 1947A    e
                cc:   Hon. Connie J. Steinheimer, District Judge
                      John Steven Olausen
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
     OF
   NEVADA


(0) 1947A 4r0
                                                    3